*1154Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 4, 2006, which ruled that claimant’s request for a hearing was untimely.
By initial determination mailed February 15, 2006, claimant was, among other things, disqualified from receiving unemployment insurance benefits on the ground that her employment was terminated for misconduct. She requested a hearing on April 24, 2006. The Commissioner of Labor objected to the timeliness of the hearing request and this objection was later sustained by the Unemployment Insurance Appeal Board. Claimant now appeals.
We affirm. Under Labor Law § 620 (1) (a), a request for a hearing must be made within 30 days of the mailing of the initial determination {see Matter of Dada [Commissioner of Labor], 41 AD3d 1079, 1080 [2007]; Matter of Alkovic [Gold Shield Sec. & Investigation, Inc. —Commissioner of Labor], 32 AD3d 1062, 1063 [2006]). Claimant requested a hearing well outside the 30-day time period stated on the initial determination and failed to provide a reasonable excuse for her omission. Therefore, the Board properly found that claimant’s request was untimely.
Cardona, P.J., Mercure, Peters, Spain and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.